Citation Nr: 0528676	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  99-12 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for the residuals of a 
left ankle sprain.

3.  Entitlement to service connection for sores on the chest 
and fungus due to an undiagnosed illness.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992 and from October 1995 to September 1996.  He also served 
in the Army National Guard for over three years between these 
stints of active duty.  The veteran has verified service in 
the Southwest Asia theater of operations from October 1990 to 
April 1991.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied, among other things, the veteran's claims 
of entitlement to service connection for a low back 
disability, the residuals of a left ankle sprain, sores on 
the chest and fungus due to an undiagnosed illness, and an 
acquired psychiatric disorder.  A hearing was held at the RO 
before the undersigned Veterans Law Judge in September 2004 
(i.e. a Travel Board hearing).  

The Board notes that the veteran had also perfected appeals 
of the RO's denial of his claims of entitlement to service 
connection for reflux esophagitis and pain in the hands and 
fingers, but that in July 2005, the RO granted these claims.  
As such, they are no longer before the Board.   

During the September 2004 Travel Board hearing, the veteran 
presented testimony to the affect that he also suffers from 
rashes about his hands and neck that had their onset while he 
was serving in Southwest Asia.  This is referred to the 
Appeals Management Center (AMC) for appropriate action.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not shown to have a low back disability 
that had its onset in service or was otherwise related to his 
military service.

2.  The veteran is not shown to have residuals of a left 
ankle sprain from service.

3.  There is no medical evidence demonstrating that the 
veteran has sores on the chest and fungus due to an 
undiagnosed illness; the only objective skin symptoms about 
the chest are attributable to a known clinical diagnosis not 
demonstrated during service.


CONCLUSIONS OF LAW

1.  The veteran does not have a low back disability that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  

2.  The veteran does not have residuals from a left ankle 
sprain that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).  

3.  The criteria to establish service connection for sores on 
the chest and fungus due to an undiagnosed illness are not 
met.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303 3.317 (2005)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for a low back disability, the residuals of a left ankle 
sprain, and for sores on the chest and fungus due to an 
undiagnosed illness.  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations modified VA's duties to notify and 
assist claimants; however, this law also provides that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § § 3.159(a)-(c) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In a June 1999 Statement of the Case, as well as in September 
2002, January 2003, and July 2005 Supplemental Statements of 
the Case, the veteran was advised of the laws and regulations 
pertaining to his claims.  Collectively, these documents 
informed him of the evidence of record and explained the 
reasons and bases for the denial of his claims.  

In addition, the RO sent the veteran letters dated in April 
and November 2002 that informed him of the evidence necessary 
to substantiate his claims, what evidence they would obtain 
and what he could do to help obtain additional evidence.  
These letters also, essentially, requested that he provide 
any medical evidence in his possession that pertained to his 
claims. 

The Board finds that the VCAA notice requirements have been 
met, because while the notice provided in 2002 was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of these claims, the notice was provided by the 
AOJ prior to the most recent adjudication of the claims (see 
the January 2003 and July 2005 Supplemental Statements of the 
Case), and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  The Board thus finds 
that any error in the timing of the VCAA notice was not 
prejudicial to the veteran, and there is no reason in further 
delaying the adjudication of the claims decided herein.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); cf. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

With regard to the duty to assist, it is noted that VA 
medical records have been obtained and associated with the 
claims folder, including the reports of relevant VA 
examinations conducted in March 2005.  As noted, the veteran 
also presented testimony at a Travel Board hearing.  

The Board notes that records from the veteran's first period 
of active duty have not been associated with the record, and 
that in November 2000 this matter was remanded to the RO with 
an instruction to attempt to collect these records.  
Thereafter, the RO contacted the National Personnel Records 
Center in St. Louis, Missouri (NPRC), who responded that 
there were no records available for the veteran's first 
period of service.  In the remand below, the Board is 
requesting, among other things, that an attempt be made to 
collect these records from a source other than NPRC.  These 
service medical records are not, however, necessary to 
adjudicate the claims decided herein, as the decision on each 
issue turns on whether the veteran currently has a disability 
or qualified chronic disability - which is the case with the 
alleged left ankle disability and undiagnosed illness claim, 
respectively - or whether such disability is related to 
service - which is the case with the low back disability.  In 
other words, the issue is not whether or not an injury 
incurred in service.  In fact, with respect to the claim of 
service connection for a low back disability, the veteran has 
indicated that this was incurred during his second period of 
service, and records from this period have been associated 
with the claims file.

Thus, on appellate review of these issues, the Board sees no 
areas in which further development is needed.  Under these 
circumstances, the Board finds that appellate review, at this 
juncture, is appropriate.

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service; and for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if such disorders 
are manifested to a degree of 10 percent within one year 
after separation from service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309. 

Moreover, service connection may be granted to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability.  A qualifying chronic disability is 
defined as a chronic disability resulting from any of the 
following: (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; or (C) 
from any diagnosed illness which the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  See 38 U.S.C.A. § 1117 
(West 2002 & Supp. 2005).  The symptoms must be manifest to a 
degree of 10 percent or more not later than December 31, 
2006.  By history, physical examination and laboratory tests, 
the disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multisymptom illness include signs or 
symptoms involving the skin, neurologic signs or symptoms, 
and signs or symptoms involving the respiratory system (upper 
or lower), among other things.  38 U.S.C.A. §§ 1117, 1118; 
38 C.F.R. § 3.317.


a.  Entitlement to service connection for a low back 
disability.

Turning to the relevant evidence of record, the Board points 
out that the veteran's service medical records reflect that 
he presented in January 1996 with a complaint of low back 
pain of four days duration, and claimed that he injured his 
back while lifting weights.  Examination of the back at the 
time revelaed no swelling or discoloration, and a full range 
of motion with hesitation.  The veteran related that there 
was no radiating pain, and he was diagnosed with a slight 
muscle strain.  An ice massage was recommended and medication 
prescribed.  During a follow up visit about a week later the 
veteran noted that there was still a little back pain 
present, similar findings were made on examination, and he 
was again diagnosed with a slight muscle strain.  

There is no indication that the veteran sought additional 
follow up treatment or that a low back disability was 
diagnosed, and despite noting - on a July 1996 report of 
medical history - that he has occasional low back pain when 
weight-lifting, his spine and musculoskeletal system were 
noted to be normal upon examination in July 1996.  

The post-service medical evidence includes an April 2002 VA 
outpatient treatment record which notes a complaint of 
intermittent low and mid back pain.  A May 2002 treatment 
record indicates that the veteran presented with a complaint 
of pain in the right mid back that was aggravated by new 
employment and alleviated with rest.  Examination revealed 
tenderness along the ribs but no point tenderness, and the 
veteran was able to twist and do side bends.  He was 
diagnosed with muscle pain. 

A June 2002 treatment record notes the veteran's complaint of 
pain shooting from his back to his heels, and a July 2002 
record indicates that the veteran possibly suffers from L5 
radiculopathy.  A radiology report dated a few days later 
reflects that X-rays taken of the veteran's lumbosacral spine 
showed mild retrolisthesis of the L5 and S1 with a posterior 
osteophyte at that level narrowing the neural foramen.  The 
examiner noted that this could account for L5 radiculopathy, 
and his impression was mild retrolisthesis of the L5 and S1 
with posterior osteophytes and mild spondylosis.  Social 
rehabilitation records indicate that in September 2004 the 
veteran complained of continued lumbar disc pain.  

During the September 2004 Travel Board hearing the veteran 
testified that during his second period of service he injured 
his back while working out.  He testified that it was treated 
with ice therapy and medication, and noted that he did not 
receive treatment for his back subsequent to service.  The 
veteran indicated that he was currently diagnosed with 
degenerative joint disease at the L5-S1 level.  

A VA orthopedic examination was accomplished in March 2005, 
the report of which indicates that the examiner reviewed the 
entire claims folder and noted, initially, that the veteran 
was treated in January 1996 for a slight muscle strain and 
that there was X-ray evidence of mild spondylosis and mild 
retrolisthesis.  During the examination, the veteran 
complained of ongoing back pain which he described as 
aggravating and dull, but sometimes sharp.  He noted that 
pain was aggravated by bad weather and was alleviated by such 
things as stretching and other exercises.  

On physical examination the veteran was in no apparent 
distress.  Range of motion studies revealed 90 degrees of 
forward lumbar spine flexion, 30 degrees extension, 30 
degrees lateral flexion bilaterally, and 30 degrees lateral 
rotation.  The examiner noted that not once during the 
examination did pain originate from the L5-S1 area nor was 
there any sign of nerve root compression.  The examiner again 
noted the veteran's inservice back strain, but pointed out 
that the finding of a small retrolisthesis at L5-S1 was quite 
common and stated that it was his professional opinion that 
it was more likely than not unrelated to the back strain.  

Taking into account all of relevant evidence of record, 
discussed above, the Board finds that service connection is 
not warranted for a low back disability.  While the evidence 
of record clearly indicates that the veteran injured his back 
in service, it is also apparent that this injury was acute 
and transitory, and resolved, resulting in no disability.  
While the veteran indeed currently has a low back disability, 
specifically mild spondylosis and mild retrolisthesis, none 
of the medical evidence discussed above even suggests that 
this disability is related to the slight muscle strain 
suffered in service.  In fact, the VA examiner who reviewed 
the claims folder and examined the veteran in March 2005 was 
of the opinion that the veteran's current low back disability 
was not related to the injury sustained in service.  

While the veteran's testimony and other statements contending 
that his low back disability is related to the injury 
sustained in service have been carefully considered, there is 
no indication in the record that he has a medical background 
or training.  Therefore he does not have the expertise to 
provide a medical opinion concerning the etiology of his 
current low back disability.  His contentions in this regard 
are thus entitled to no probative weight.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The bottom line in this matter is that the objective medical 
evidence does not indicate that the veteran currently suffers 
from a low back disability that was incurred in or aggravated 
by his military service.  The preponderance of the evidence 
is against this claim of entitlement to service connection 
for a low back disability and as such, the benefit-of-the-
doubt doctrine does not apply; and, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


b.  Entitlement to service connection for the residuals of a 
left ankle sprain.

Turning to the relevant evidence of record, the Board points 
out that the veteran's service medical records reflect that 
he presented in December 1995 with a complaint of reinjuring 
his left ankle while playing basketball.  He was examined and 
diagnosed with a first degree left ankle sprain.  He was seen 
again in early January 1996 complaining of left ankle pain 
and was again diagnosed with a first degree left ankle 
sprain.   

There is no indication that the veteran sought additional 
follow up treatment or that a left ankle disability was 
diagnosed, and his lower extremities were found to be normal 
on examination in July 1996.  

The post-service medical evidence includes VA outpatient 
treatment records which reflect that the veteran was seen in 
February 2002 complaining of foot pain (neither right nor 
left foot was specified) and was diagnosed with arthritis in 
the foot and tendonitis of the feet.  On physical examination 
of May 2002, there was no clubbing, cyanosis, or edema of the 
veteran's extremities, and pedal pulses were positive.  A 
June 2002 record indicates that the veteran complained of 
foot arthralgia of seven years duration and a history of 
ankle sprains was noted.  On examination some tenderness was 
noted on the heels and plantar surface bilaterally, and 
arthralgia of undetermined etiology was diagnosed.  

An April 2002 outpatient treatment record notes that the 
veteran had several recurrent sports-related "strains" of 
the left ankle from 1988-1992.  It was noted that that there 
was no diagnosis, there was instep area pain, and no 
swelling.  An April 2002 VA radiology report noted the 
veteran's complaint of chronic left foot instep pain, and 
that he had a history of ankle sprains during his military 
service.  X-rays of the left foot showed no acute fracture, 
dislocation, or discrete body lesion, and the impression was 
no acute radiographic abnormality identified in the foot. 

During the September 2004 Travel Board hearing the veteran 
testified that he initially hurt his left ankle during his 
first period of service, and that he was treated with ice and 
medication.  He testified that he reinjured the ankle during 
his second period of service while playing basketball.  He 
stated that he has no current ankle disability or complaints, 
and was not receiving any ankle treatment.   

A VA joints examination was accomplished in March 2005, the 
report of which reflects that the examiner reviewed the 
claims folder.  The report also indicates that the veteran 
claimed that he has experienced chronic left ankle pain since 
a sprain suffered in January 1996.  He related that the ankle 
flares up (pain increases) about six times a month with 
changes in the weather and while running.  Physical 
examination of the left ankle revealed no infection or 
effusion, dorsalis pedis +2/4 and posterior tibialis +2/4.  
Dorsiflexion and plantar flexion were normal. the ankle was 
stable on all testing, and sensation was intact.  X-rays 
taken of the left ankle in conjunction with the examination 
revealed no osseous, joint or soft tissue abnormality, and 
the impression was that the examination was unremarkable.  

The examiners opinion regarding the left ankle was that there 
was no weakened movement and strength was +5/5.  Further, he 
noted that there was no excess fatigability with use, no 
incoordination within the joint, and no painful motion.  The 
examiner opined that the veteran had no loss of motion with 
repetitive exercise, and that it was less likely than not 
that his left ankle pain was caused by his left ankle sprain 
in January 1996.  

Taking into account all of relevant evidence of record, 
discussed above, the Board finds that service connection is 
not warranted for the residuals of a left ankle sprain.  
While the evidence of record reflects that the veteran 
sprained his left ankle in service, it is apparent that this 
injury was acute and transitory, and resolved, resulting in 
no disability.  

In fact, it does not appear that he currently suffers from a 
left ankle disability.  In this regard, it is noted that 
while he has been diagnosed with arthritis and tendonitis in 
one or both of his feet, and arthralgia, a left ankle 
disability has not been diagnosed, and it is pointed out that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131 
(West 2002); see Degmetich v. Brown, 104 F.3d 1328 (1997).   

The Board notes that although not entirely clear, it does not 
appear that a left ankle disability was diagnosed on 
examination of March 2005, but that rather the veteran was 
assessed left ankle pain.  In this regard, it is pointed out 
that a symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Regardless, the examiner opined that ankle pain was 
not related to the veteran's service, particularly a left 
ankle sprain.    

Finally, it is noted that any contentions made by the veteran 
to the effect that he suffers from the residuals of a left 
ankle sprain are not entitled to any probative weight as he 
is a lay person without any medical training.  Espiritu, 2 
Vet. App. at 494.

The bottom line in this matter is that the objective medical 
evidence does not indicate that the veteran currently suffers 
the residuals of a left ankle sprain or - to the extent that 
he may have a left ankle complaint manifested by pain - that 
he suffers from any left ankle disability that is related to 
his service.  The preponderance of the evidence is against 
this claim of entitlement to service connection for the 
residuals of a left ankle sprain and as such, the benefit-of-
the-doubt doctrine does not apply; and, the claim must be 
denied.  See Gilbert, supra.


c.  Entitlement to service connection for sores on the chest 
and fungus due to an undiagnosed illness.

The veteran also claims that he is entitled to service 
connection for sores on the chest and fungus due to an 
undiagnosed illness.  The Board again notes that records from 
the veteran's first period of active duty - which may have 
included records from the period he served in Southwest Asia 
- have not been associated with the record.  However, as also 
noted above, these records are not necessary to adjudicate 
this claim because, as will be explained below, there is no 
evidence that the veteran suffers from a qualifying chronic 
disability as defined by 38 U.S.C.A. § 1117, described above.   

Turning to the relevant evidence of record, it is noted that 
service medical records covering the veteran's second period 
of active service are negative for complaints of or treatment 
for sores on the chest and fungus, due to an undiagnosed 
illness or otherwise.  On examination of July 1996, the 
veteran's skin was normal and in a report of medical history 
filled out in conjunction with the examination, the veteran 
indicated that he had no skin diseases.

Post-service medical evidence includes a February 2002 VA 
ambulatory care note which indicates that an examination of 
the veteran's skin revealed no scars, and that the skin was 
warm, dry, and intact.  A 2 by 3 centimeter, irregular dark 
purple patch of skin was observed below the hairline on the 
left side of the neck posteriorly.  The report of an April 
2002 Gulf War examination indicates that an irregular 
pigmented patch over the right scapula was observed, and the 
examiner opined that it, along with a forearm solar rash, was 
as likely as not caused by unknown Persian Gulf War 
environmental exposure.  A hyperpigmented patch about the 
neck was also noted in April 2002.  

A July 2002 VA outpatient treatment record notes diagnoses of 
forearm solar dermatitis and a nuchal hyperpigmented patch, 
both apparently first diagnosed in 1993.  In March 2003 the 
veteran was prescribed hydrocortisone cream to apply to "the 
affected area on skin" but it is not indicated what area was 
affected or if the veteran suffered from a specific skin 
disorder.  The report of a March 2004 dermatologic 
consultation indicates that the veteran was suffering from 
psoriasis about the scalp and tinea pedis.  An April 2004 VA 
outpatient treatment record reveals that the veteran was 
diagnosed with an erythematous patch about the left posterior 
neck, psoriasis of the scalp, tinea pedis, and seborrheic 
dermatitis apparently about the glabella area.

A May 2004 outpatient treatment record reflects that the 
veteran had been prescribed medicated lotion to apply to the 
affected area on his skin.  The report of another 
dermatologic consult, dated in May 2004, indicates that he 
was diagnosed with a benign neoplasm of the left neck.   A 
September 2004 social rehabilitation note indicates that the 
veteran reported that he was using prescribed creams to treat 
sores on his chest and fungus, and an April 2005 VA record 
indicates that the veteran's skin was warm, dry, and intact, 
with no open sores but a few areas of flaking about the 
scalp.   

During the September 2004 Travel Board hearing, the veteran 
testified that he first noticed a chest fungus while serving 
in the Persian Gulf, and that some troops from his company 
were sent home due to an outbreak of the same condition.  He 
indicated that he still suffered from the condition, which he 
described as round clusters that flake and secrete.  The 
veteran testified that this condition was intermittent, 
occurring about once every five weeks, and that he treats it 
with topical creams.  

A VA examination was accomplished in March 2005, the report 
of which initially indicates that the claims file was 
reviewed and that the veteran gave a history of sores on his 
chest that have come and gone over the previous twelve years.  
The veteran also related that he has treated the condition 
with topical medication and medicated shampoos and that it 
flares up a few times a year.  He also noted that, over the 
last eight years, he has had a rash about the hands and feet.  
Physical examination revealed fine scaling about the palms 
and soles but no active skin disease about the chest.  As a 
result of this examination, the veteran was diagnosed with 
likely tinea pedis and tinea manuum.  The examiner noted that 
a skin disorder about the chest could not be diagnosed.

Finally, another dermatologic consultation was accomplished 
in May 2005, the report of which indicates that the veteran 
complained of a scalp rash that had resolved as well as a 
rash about the chest.  On physical examination, follicular 
papulopustules involving the chest were observed and the 
veteran's scalp appeared unremarkable.  The veteran was 
diagnosed with folliculitis.  

Taking into account all of the relevant evidence of record, 
the Board finds that service connection is not warranted for 
sores on the chest and fungus due to an undiagnosed illness.  
The evidence discussed above dated prior to May 2005 
documents treatment received by the veteran for various skin 
disabilities, to include a solar rash about the forearm, 
scalp psoriasis, and tinea pedis.  None of these records 
indicate that the veteran had any unexplained rashes or 
dermatological signs or symptoms involving his chest, or that 
he had any sort of fungus about that area.  

The May 2005 examination revealed that the veteran did have 
dermatological signs involving the chest, particularly 
follicular papulopustules, however, these were not 
unexplained.  Rather, the veteran was diagnosed with 
folliculitis.  As such, the veteran's skin disorder has been 
attributed to a known clinical diagnosis.  

In sum, there is no medical indication that the veteran has 
an undiagnosed skin (sores and/or fungus about the chest) 
illness, a medically unexplained skin disorder defined by a 
cluster of signs or symptoms (i.e. sores or fungus), or a 
skin illness that VA has determined warrants a presumption of 
service connection.  See 38 U.S.C.A. § 1117(a)(2).  As such, 
his claim of entitlement to service connection for sores on 
the chest and fungus due to an undiagnosed illness must be 
denied.  

Any contentions made by the veteran to the effect that he 
suffers from sores on the chest and fungus due to an 
undiagnosed illness are not entitled to any probative weight.  
Espiritu, 2 Vet. App. at 494 (1992).

Finally, the Board recognizes that there are circumstances, 
as is the case here, in which a veteran applies for service 
connection for a disability under a 38 U.S.C.A. § 1117 theory 
but is only found to have a diagnosable disability.  In such 
circumstances, consideration of the veteran's claim on a 
direct service connection basis is appropriate.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board has 
carefully reviewed the entire claims folder and notes that 
there is no medical evidence suggesting that the veteran's 
recently diagnosed folliculitis about the chest had its onset 
in service, nor does the veteran claim otherwise.  Thus, 
entitlement to service connection on a direct basis for any 
skin disorder about the chest is not warranted.  

The preponderance of the evidence is against this claim of 
entitlement to service connection for sores on the chest and 
fungus due to an undiagnosed illness and as such, the 
benefit-of-the-doubt doctrine does not apply; and, the claim 
must be denied.  See Gilbert, supra.




ORDER

Service connection for a low back disability is denied.

Service connection for the residuals of a left ankle sprain 
is denied.

Service connection for sores on the chest and fungus due to 
an undiagnosed illness is denied.

REMAND

The veteran also contends that service connection is 
warranted for an acquired psychiatric disorder.  VA's duty to 
assist veterans in developing claims includes making 
reasonable efforts to obtain relevant private medical records 
and the accomplishment of a VA examination (and/or opinion) 
if the evidence of record suggests that a disease had its 
onset in, or was aggravated by, service.  See 38 U.S.C.A. 
§ 5103(a)(2).  38 U.S.C.A. §§ 5103, 5103A, 5107(a); 38 C.F.R. 
§ 3.159(a)-(c).  

The veteran in this case was diagnosed with a schizotype 
personality disorder in June 1996 while on active duty and 
was essentially discharged because of this disorder.  At that 
time he was also diagnosed with "brief reactive psychosis."  

Since service, the veteran has been variously diagnosed with 
both personality and psychiatric disorders.  For example, as 
a result of a VA psychiatric examination accomplished in 
March 1998, he was diagnosed with major depression.  VA 
outpatient treatment records reflect that he was diagnosed 
with depression and anxiety in 2002.  In an October 2002 
letter, a VA psychiatrist noted that he reviewed the 
veteran's medical history and stated that the veteran very 
likely suffers from several interrelated conditions.  He 
noted that the veteran's primary condition was a 
schizotypical personality disorder, but that he also suffers 
from major depression and moderate anxiety, among other 
things.  He associated these latter disorders with the 
veteran's "combat service in the Persian Gulf war."

The report of a January 2003 VA psychiatric examination, 
however, indicates that the veteran suffers from a mood 
disorder not otherwise specified, as well as a schizotype 
personality disorder, and that the mood disorder is related 
to the personality disorder.  

At this juncture, the Board is of the opinion that another VA 
psychiatric examination should be accomplished in order to 
get a clear opinion as to whether the veteran suffers from a 
psychiatric disorder that was incurred in or otherwise 
related to his military service.  

On remand, the AMC should also attempt to locate the service 
medical records covering the veteran's first period of 
service.  In this regard, it is noted that at some point 
after the Board's November 2000 remand, the RO attempted, 
through contact with the NPRC, to collect these records.  The 
NPRC responded that they were not available, and in an August 
2002 letter to the veteran, the RO requested that he send in 
any such records he may have and pointed out that if he was 
in the reserves, his unit may have those records.  As noted 
in the Introduction above, the veteran served in the National 
Guard between his two periods of active duty.  Although he 
did not respond to this letter, the Board is of the opinion 
that the RO should attempt to collect his service medical 
records through contact with the Adjutant General's Office of 
the Florida National Guard. 

Finally, it is noted that during the September 2004 Travel 
Board hearing the veteran testified that he received 
psychiatric treated at the Ruth Cooper Center (Ruth Cooper) 
in 1993.  It appears that subsequent to this hearing records 
from Ruth Cooper were associated with the claims folder, 
however, these records were dated in 1999.  On remand, the 
AMC should attempt to collect any outstanding records from 
Ruth Cooper.  

In view of all of the above, this matter is REMANDED to the 
AMC for the following action:

1.  The AMC should contact the Adjutant 
General's Office of the Florida National 
Guard and ask for copies of all of the 
veteran's service medical records and 
personnel records in the possession of 
that agency, with particular attention to 
records dated from 1988 through 1992. 

2.  The AMC should take the appropriate 
steps to obtain outstanding private 
medical records from Ruth Cooper, to 
specifically include any records dated in 
1993.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of any psychiatric disorder 
diagnosed.  The claims folder should be 
reviewed prior to the examination, 
including the veteran's service medical 
and personnel records, the October 2002 
letter, and the January 2003 VA 
examination report.  All indicated 
studies should be performed, and the 
examiner should be asked to express an 
opinion as to whether it is at least as 
likely as not that any psychiatric 
disorder diagnosed was incurred in or is 
otherwise related to the veteran's 
military service.  

4.  Thereafter, the AMC should review the 
claim of entitlement to service 
connection for an acquired psychiatric 
disorder.  If the claim remains denied, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case.  
After appropriate review the case should 
then be returned to the Board, if in 
order.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


